Citation Nr: 0004448	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1959 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied the claim listed on the title page of this decision.  

In a September 1997 rating decision, the RO denied the 
appellant's claim of service connection for prostate cancer.  
In September 1997 statement, the appellant asked that the RO 
"reopen" his claim of service connection for prostate 
cancer.  Although that statement implied a request to reopen 
a previously denied claim and the RO declined to reopen the 
claim in a September 1998 rating decision, the statement was 
received by the RO within one year of notification of the 
September 1997 rating decision.  It thus constituted a valid 
notice of disagreement with the denial of service connection 
for prostate cancer.  The record does not indicate that the 
RO issued a statement of the case with respect to that 
denial.  Action to cure this procedural defect is set forth 
in the Remand section of this decision.  

In a September 1998 statement, the appellant filed claims of 
service connection for multiple joint arthritis and for 
residuals of shrapnel wounds to the neck and left arm.  He 
also filed a claim for an increase in the evaluation assigned 
his service-connected cervical spine disability.  The record 
does not indicate that the RO adjudicated these claims; thus, 
they are referred back to the RO for appropriate 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  See Bernard v. Brown, 4 Vet. App. 384 (1993) (Board 
cannot address a question not already addressed by RO).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's disabilities do not render the appellant 
bedridden, housebound, or in need of regular aid and 
attendance.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or at the housebound rate are 
not met.  38 U.S.C.A. §§ 1521(d) and (e), 1155, 1521, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly pension provided by 38 U.S.C.A. § 1521(d) and 
(e) is payable, in part, where the appellant is bedridden or 
so helpless as to be in need of regular aid and attendance.  
38 C.F.R. § 3.351(a)(1) and (b).  The appellant will be 
considered in need of regular aid and attendance if he: 

(1)  Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees 
or less; or

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or

(3)  Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  

Section 3.352(a) provides for the following considerations in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.  

It is not required that all of the above described disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establishes that the claimant is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.  

The appellant also seeks entitlement to a special monthly 
pension based on claimed housebound status, which is payable 
where the appellant is entitled to a nonservice-connected 
pension, is not in need of regular aid and attendance, has a 
single permanent disability rated 100 percent disabling and, 

(1)  Has additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems, or 

(2)  Is permanently housebound by reason of disability 
or disabilities.  This requirement is met when the 
appellant is substantially confined to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it 
is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  

38 C.F.R. § 3.351(d).  

VA medical examination in March 1995, conducted for the 
pupose of determining housebound status or permanent need for 
regular aid and attendance (HB-AA), indicated that the 
appellant was able to feed, dress, and shave himself.  The 
examination was conducted at a VA medical facility and the 
examiner indicated that the appellant was able to leave home 
for short visits and for medical appointments.  It was also 
reported that the appellant was not blind or bedridden and 
that he could attend to the wants of nature, keep himself 
ordinarily clean, protect himself from hazards or dangers, 
and walk without assistance of another person.  The examiner 
certified that daily skilled services were not indicated.  

VA HB-AA examination in August 1995 showed that the appellant 
complained of inability to easily ambulate, to the extent 
that he used a crutch or wheelchair for movement.  The 
examiner noted that the appellant was capable of all 
activities of daily living; that he could dress himself, 
shower, shave, and attend to the wants of nature, and could 
leave his home at will when accompanied by his spouse.  The 
examiner concluded that the appellant did not qualify for aid 
and attendance or housebound status, noting that he was able 
to take care of all activities of daily living and that daily 
skilled services were not indicated.  

On October 1997 VA general medical examination, the examiner 
indicated a medical impression that the appellant was "able 
to handle all of his activities of daily living currently" 
and that he stated he was able to drive.  VA hospital records 
that same month showed no physical activity restrictions.  

On VA HB-AA examination in January 1999, the appellant 
reported that he lived with his wife, and was able to drive a 
car, attend to the wants of nature, feed, dress, bath, and 
shave himself without the assistance of another person.  He 
reported some difficulty with ambulation for which he used 
special shoes, a hand crutch, and when necessary, a 
wheelchair.  The examiner noted that the appellant was able 
to ambulate from the waiting area to an examination room, 
with the help of a crutch, and he was able to dress and 
undress himself.  The examiner concluded that, according to 
the appellant's statements, he was not completely housebound 
or in need of regular aid and attendance.  

As to that aspect of the claim, concerning the need for 
regular aid and attendance of another person, the record does 
not indicate that the appellant is blind or that he is a 
patient in a nursing home.  Thus, to qualify for special 
monthly pension, the evidence must establish a factual need 
for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  None of the evidence described above 
suggests that the appellant is unable to dress or undress 
himself, keep himself ordinarily clean and presentable, feed 
himself, or attend to the wants of nature.  In fact, the 
evidence reveals just the opposite.  Nor does this evidence 
indicate a frequent need of adjustment of any special 
prosthetic or orthopedic appliance that cannot be done 
without aid or an incapacity requiring care or assistance on 
a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  

Moreover, none of the evidence cited above indicated that the 
appellant was bedridden.  The evidence showed that the 
examinations were generally conducted at a VA medical 
facility and that the appellant drove himself in a motor 
vehicle to those examinations, and ambulated into the 
examination room with the aid of a crutch on most recent VA 
examination in January 1999, thus demonstrating that he is 
not bedridden.  None of this evidence suggests that the 
appellant is bedridden.  

The appellant also seeks special monthly pension based on 
housebound status.  38 C.F.R. § 3.351(d).  The RO established 
the appellant's entitlement to a nonservice-connected pension 
in a June 1995 rating decision.  As noted above, the 
appellant is not in need of regular aid and attendance.  To 
qualify for special monthly pension based on housebound 
status, the appellant must have a single permanent disability 
rated 100 percent disabling.  As noted in the record, the 
appellant is service connected for post-traumatic stress 
disorder (30 percent disabling), cervical arthritis and nerve 
root compression (10 percent disabling), and warts of the 
hands (noncompensable).  In addition to these service-
connected disabilities, his nonservice-connected pension is 
based on peripheral vascular disease of the right leg (40 
percent disabling), coronary artery disease (30 percent 
disabling), right foot drop (20 percent disabling), 
hemorrhoids (10 percent disabling), hypertension (10 percent 
disabling), residuals of colon resection (10 percent 
disabling), and a skin rash and prostate cancer (each 
considered noncompensable).  None of these disabilities 
constitute a single permanent disability, rated 100 percent 
disabling.  In the absence of such a permanent disability, 
the claim for special monthly pension based on housebound 
status must be denied.  The Board need not reach the 
additional criteria for special monthly pension based on 
housebound status, such as whether there is additional 
disability or disabilities independently ratable at 
60 percent or more or whether the appellant is substantially 
confined to his dwelling and immediate premises.  In any 
event, it is amply clear that the latter does not obtain in 
this particular case.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.  


REMAND

A statement of the case has not been issued regarding the 
claim of service connection for prostate cancer.  Where 
notice of disagreement has been filed without subsequent 
issuance of a statement of the case, a remand is required to 
cure the procedural defect.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Thus, the case is REMANDED for the following development:

The RO should provide a statement of the 
case to the appellant and his 
representative addressing the issue 
entitlement to service connection for 
prostate cancer.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  
Reasons and bases for the denial also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, should this issue be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

